Citation Nr: 0814291	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-04 994	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in October 2007 and 
remanded for additional development and adjudication.  It has 
been returned for appellate review.


FINDING OF FACT

The veteran did not engage in combat during active service, 
and the competent medical evidence does not show PTSD 
secondary to non-combat service related stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Factual Background and Analysis

In various statements submitted with his claim, the veteran 
states that in service he sustained multiple injuries in a 
jeep accident.  However, he did not remember any specifics of 
the accident and did not know the names of the other soldiers 
who were injured or killed.  In other statements he reported 
that as a radio operator he was responsible for calling in 
support while in enemy territory and as a result of his 
duties personally witnessed the casualties of war.  He had 
flashbacks associated with ambushes.  

During a VA consultation in May 2003 the veteran reported 
additional stressors of the possibility of being killed, 
wounded or captured.  He witnessed the civilian deaths of two 
Vietnamese children who had been victims of an artillery 
barrage from another artillery unit on a village.  He also 
stated that he was significantly affected by the reaction of 
the children's families to their dying process, realizing 
that he could have caused this kind of suffering many times 
as it was his job to call in targets.  The veteran again 
reported that he was severely wounded while riding in a jeep 
with others who were killed.  He was not sure what happened 
but assumed that they hit some sort of mine.  The veteran 
acknowledged that he could not provide relevant details 
because he had no memory of the incident at all.  He also 
reported that while stationed at a forward observation post 
he saw dead or dismembered bodies and had to do body counts 
after artillery rounds during bomb assessment.  He also 
experienced incoming sniper fire, the killing of others, the 
deaths of comrades, feeling as though he failed to fulfill 
responsibilities in combat, and feeling dehumanized by 
combat.  

The veteran's DD Form 214 does not reflect that he received 
any awards or decorations which indicate involvement in 
combat.  Accordingly, the Board concludes that combat status 
has not been demonstrated in this case and presumptions 
pertinent to combat veterans are not applicable.  As combat 
status has not been established, the veteran's statements 
alone cannot constitute conclusive evidence of the occurrence 
of in-service stressors; rather, corroborating evidence is 
needed.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

In this case, the veteran's service medical records do show 
he sustained multiple lacerations to face and a nasal 
fracture as result of jeep accident.  These records are 
otherwise negative for complaints of or treatment for any 
psychiatric symptomatology, and his separation examination 
report shows no psychiatric abnormality.  Additionally, none 
of the remaining alleged incidents are mentioned in these 
service records, and they have not been reported in 
sufficient detail to be verified.  Moreover, many of these 
types of incidents generally cannot be confirmed, long after 
the fact, unless actually documented.

More importantly, based upon the record as a whole, even if 
the Board presumes, without conceding, the occurrence of the 
veteran's claimed in-service stressors, it notes that the 
veteran lacks a proper diagnosis of PTSD related to his non-
combat stressors.  On one hand, the record contains evidence 
favorable to the veteran's claim in a May 2003 VA 
consultation report, which contains a PTSD diagnosis.  
Considered in isolation, this evidence could be construed as 
supporting the veteran's contention that he currently has 
PTSD.  However, although PTSD is shown as a diagnosis in this 
report, it is based entirely on the existence of stressors 
with little regard to symptoms, and is offered without 
specific discussion of the diagnostic DSM-IV criteria.  

On the other hand, the Board notes that the veteran's 
stressors, which were described with some specificity by him 
during VA examination in 2007 did not result in a diagnosis 
of PTSD.  Rather, his symptoms were consistent with a 
depressive disorder.  The Board finds this opinion highly 
probative, in that the examination was based upon a specific 
review of the veteran's claims folder and the veteran's 
account of stressors.  The examiner identified which PTSD 
diagnostic criteria the veteran did and did not meet under 
DSM-IV, even while in no way disputing his stressors.  In his 
assessment, the examiner considered the relevant diagnostic 
criteria and opined that the veteran did not warrant a 
diagnosis of PTSD based on his failure to meet the criteria 
and specified the ways in which the veteran failed to 
manifest such criteria.  Specifically, the examiner explained 
that since the veteran could not recall the jeep accident, he 
did not meet the criterion "A" requirements for a DSM-IV 
diagnosis.  The veteran was able to recall other incidents, 
particularly the deaths of the two Vietnamese children, which 
he referred to as his most traumatic incident, but did not 
have enough current symptoms to endorse the PTSD diagnosis in 
regards to that incident either.  Thus the veteran did not 
meet the DSM-IV diagnostic criteria for PTSD.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Wood v. Derwinski, 1 Vet. App. 406 (1991) 
(the Board is not bound to accept the diagnosis of PTSD if 
the evidence of record does not objectively support that 
diagnosis).  Thus, the 2007 VA examination report is accorded 
greater probative value and is, in essence, adopted.  The VA 
consultation report while not discounted entirely, is 
entitled to less probative weight.  

In summary, the veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  In arriving at this conclusion, the Board notes 
in particular that a substantial negative piece of evidence 
is the November 2007 VA psychiatric examination report, which 
was conducted for the express purpose of determining whether 
the veteran met the diagnostic criteria for PTSD.  The VA 
examiner concluded that the veteran's symptoms did not meet 
the clinical level for PTSD.  

The Board notes that the RO has not attempted to verify the 
veteran's claimed stressors.  However, the stressors that the 
veteran has alleged primarily involve his experiences as a 
field wireman and for the most part are nonspecific and not 
readily verifiable.  Nonetheless, the Board finds that he is 
not prejudiced in this case despite the RO's failure to 
attempt to verify the claimed stressors.  The veteran has 
undergone VA examination to determine whether he has PTSD as 
a result of the stressful events he experienced.  In 
rendering the opinion, the VA examiner appears to have 
accepted his stressor statements.  Therefore, the Board finds 
that attempts to corroborate the claimed stressors are 
unnecessary, since the examiner assumed the validity of the 
claimed stressors in rendering the opinion.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in July 2003 and September 2003, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters pre-dated the RO's 
January 2004 rating decision.  See also VCAA letter dated in 
October 2007.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, post treatment reports, 
and VA examinations are of record.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
is being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


